        Case 3:17-cv-01183-RDM Document 87 Filed 02/26/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :                 No. 3:17-CV-1183
              v.                :
                                :                 Judge Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :                 Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :                 Complaint Filed 07/05/17
                    Defendant :


                   JOINT PROPOSED CASE DESCRIPTION

      Pursuant to this Honorable Court’s direction at the Pre-Trial Conference

held in the above-captioned matter on February 21, 2020, the Parties jointly

propose the following language as an introductory description of the case:

      “In this case the Plaintiff Michael Semian makes a claim under a Federal

Civil Rights statute that prohibits employers from discriminating against an

employee in the terms and conditions of employment because of the employee’s

race, color, religion, sex, or national origin. More specifically, Plaintiff claims that

he was terminated by the defendant Pennsylvania Department of Military and




                                           1
        Case 3:17-cv-01183-RDM Document 87 Filed 02/26/20 Page 2 of 3



Veterans Affairs because of his sexual orientation. Defendant denies that Plaintiff

was discriminated against in any way.”1




                                               Respectfully submitted,


                                               JOSH SHAPIRO
                                               Attorney General


                                       By:     s/ Nicole J. Boland
                                              Nicole J. Boland
Office of Attorney General                    Deputy Attorney General
15th Floor, Strawberry Square                 Attorney ID 314061
Harrisburg, PA17120
Phone: (717) 783-3146                         KAREN M. ROMANO
                                              Chief Deputy Attorney General
nboland@attorneygeneral.gov                   Civil Litigation Section

Date: February 26, 2020                       Counsel for Defendant Department of
                                              Military Veterans Affairs




1
      This joint description is subject to the Defendant’s standing objection that
sexual orientation is not a protected class under Title VII pursuant to Bibby v.
Philadelphia Coca Cola Bottling Co., 260 F.3d 257, 261 (3d Cir. 2001).
                                          2
       Case 3:17-cv-01183-RDM Document 87 Filed 02/26/20 Page 3 of 3



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,                 :
                      Plaintiff :
                                :              No. 3:17-CV-1183
              v.                :
                                :              Judge Robert D. Mariani
DEPARTMENT OF MILITARY          :
AND VETERANS’ AFFAIRS –         :              Electronically Filed Document
GINO J. MERLI VETERANS          :
CENTER,                         :              Complaint Filed 07/05/17
                   Defendants :


                         CERTIFICATE OF SERVICE
      I, Nicole J. Boland, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on February 26,

2020, I caused to be served a true and correct copy of the foregoing document to

the following:

VIA ELECTRONIC FILING

Harry T. Coleman, Esquire
Law Office of Harry Coleman
41 North Main Street, Suite 316
Carbondale, PA 18407
harry@harrycolemanlaw.com
Counsel for Plaintiff

                                      s/ Nicole J. Boland
                                      NICOLE J. BOLAND
                                      Deputy Attorney General




                                         3
